 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 9                                      SEATTLE DIVISION

10   CHAD DOUGLAS THOMPSON,                               Civil No. 2:20-CV-01458-BAT

11            Plaintiff,

12            vs.                                          ORDER

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            Based on the stipulation of the parties it is hereby ORDERED that the above-captioned

16   case be reversed and remanded, pursuant to sentence four of 42 U.S.C. § 405(g), for further

17   administrative proceedings. On remand, the Administrative Law Judge (ALJ) will further

18   develop the record, offer Plaintiff the opportunity to a new hearing, and issue a new decision.

19   The ALJ will also:

20      •     Reevaluate the medical source opinions in accordance with 20 C.F.R. §§ 404.1520c and

21            416.920c;

22      •     Reassess Plaintiff’s residual functional capacity;

23      •     Obtain evidence from a psychological medical expert to evaluate the nature and severity

24            of Plaintiff’s mental limitations; and

     Page 1         ORDER - [2:20-CV-01458-BAT]
 1
        •     Obtain supplemental vocational expert evidence, if warranted.
 2
     Upon proper presentation, this Court will consider Plaintiff’s application for costs and attorney’s
 3
     fees under 28 U.S.C. § 2412(d).
 4

 5
              DATED this 30th day of June, 2021.
 6

 7                                                        A
                                                          BRIAN A. TSUCHIDA
 8                                                        United States Magistrate Judge

 9

10

11

12   Presented by:

13   s/ Ryan Lu
     RYAN LU
14   Special Assistant United States Attorney
     Office of the General Counsel
15   Social Security Administration
     701 Fifth Avenue, Suite 2900 M/S 221A
16   Seattle, WA 98104-7075
     Telephone: (206) 615-2034
17   Fax: (206) 615-2531
     ryan.lu@ssa.gov
18

19

20

21

22

23

24

     Page 2      ORDER - [2:20-CV-01458-BAT]
